Case 1:17-cv-01764-AKH-SDA Document 98 Filed 09/08/20 Page 1 of 2
       Case
       Case 1:17-cv-01764-AKH-SDA
            1:17-cv-01764-LTS-SDA Document
                                  Document 97
                                           98 Filed
                                              Filed 09/04/20
                                                    09/08/20 Page
                                                             Page 22 of
                                                                     of 22




                                                  Respectfully submitted,

                                                  __/s/ Nicolette Pellegrino
                                                  Nicolette Pellegrino
                                                  Assistant Corporation Counsel
                                                  Special Federal Litigation Division

CC:     VIA E.C.F.
        Vik Pawar, Esq.
        Attorney for Plaintiff


      The proposed schedule is approved. DE# 97 resolved.
      SO ORDERED.
      9/8/2020
      /s/ Laura Taylor Swain, USDJ




                                              2
